Exhibit 99.1 NISSAN AUTO LEASE TRUST 2009-AMonthly Servicer's Reportfor the month ofMarch Collection Period Start 1-Mar-10 Distribution Date 15-Apr-10 Collection Period End 31-Mar-10 30/360 Days 30 Beg. of Interest Period 15-Mar-10 Actual/360 Days 31 End of Interest Period 15-Apr-10 SUMMARY Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 1,410,566,560.08 1,174,253,291.29 1,129,375,680.60 0.8006539 Total Securities 1,410,566,560.08 1,174,253,291.29 1,129,375,680.60 0.8006539 Class A-1 Notes 1.043350 % 208,000,000.00 0.00 0.00 0.0000000 Class A-2 Notes 2.010000 % 304,000,000.00 275,686,731.21 230,809,120.52 0.7592405 Class A-3 Notes 2.920000 % 485,000,000.00 485,000,000.00 485,000,000.00 1.0000000 Class A-4 Notes 3.510000 % 85,610,000.00 85,610,000.00 85,610,000.00 1.0000000 Certificates 0.000000 % 327,956,560.08 327,956,560.08 327,956,560.08 1.0000000 Principal Payment Due Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 0.00 0.00 0.0000000 0.0000000 Class A-2 Notes 44,877,610.69 461,775.27 147.6237194 1.5189976 Class A-3 Notes 0.00 1,180,166.67 0.0000000 2.4333333 Class A-4 Notes 0.00 250,409.25 0.0000000 2.9250000 Certificates 0.00 0.00 0.0000000 0.0000000 Total Securities 44,877,610.69 1,892,351.19 I. COLLECTIONS Lease Payments: ( Lease SUBI) Monthly Principal 18,636,108.05 Monthly Interest 7,475,646.61 Total Monthly Payments 26,111,754.66 Interest Rate Cap Payments 0.00 Advances: Aggregate Monthly Payment Advances 673,191.60 Aggregate Sales Proceeds Advance 13,584,250.50 Total Advances 14,257,442.10 Vehicle Disposition Proceeds: Reallocation Payments 11,575,909.00 Repurchase Payments 2,458,399.67 Net Auction Proceeds 0.00 Recoveries 0.00 Net Liquidation Proceeds 9,382,717.10 Excess Wear and Tear and Excess Mileage 104,374.39 Remaining Payoffs 0.00 Net Insurance Proceeds 542,733.39 Residual Value Surplus 838,749.29 Total Collections 65,272,079.60 Vehicle Disposition Activity for the current month - Terminated and Sold (included in Vehicle Disposition Proceeds) Reallocation Payments Net Insurance Sales Lease Payoffs Count Early Termination 7,845,886.00 454 Bankruptcty 135,440.00 8 Involuntary Repossession 386,910.00 24 Voluntary Repossession 228,830.00 14 Full Term 2,978,843.00 128 Insurance Payoff 533,462.66 29 Customer Payoff 347,046.59 17 Grounding Dealer Payoff 6,652,136.78 316 Dealer Purchase 2,427,491.77 114 Total 11,575,909.00 533,462.66 9,426,675.14 1,104 Page 5 of 9 Exhibit 99.1 NISSAN AUTO LEASE TRUST 2009-AMonthly Servicer's Reportfor the month ofMarch II. COLLATERAL POOL BALANCE DATA Number Book Amount Discount Rate Securitization Value PoolBalance - Beginning of Period 64,304 1,367,943,257.88 7.40000 % 1,174,253,291.29 Total Depreciation Received (18,515,483.73 ) (17,089,081.39 ) Principal Amount of Gross Losses (93 ) (1,891,006.72 ) (1,659,056.60 ) Repurchase / Reallocation (109 ) (3,099,668.16 ) (2,458,399.67 ) Early Terminations (433 ) (8,598,570.24 ) (7,158,834.99 ) Scheduled Terminations (866 ) (19,785,300.07 ) (16,512,238.04 ) PoolBalance - End of Period 62,803 1,316,053,228.96 7.40000 % 1,129,375,680.60 Remaining Pool Balance Lease Payment 344,564,253.01 Residual Value 784,811,427.59 Total 1,129,375,680.60 III. DISTRIBUTIONS Total Collections 65,272,079.60 Reserve Amounts Available for Distribution 0.00 Total Available for Distribution 65,272,079.60 1. Amounts due Indenture Trustee as Compensation or Indemnity 0.00 2. Reimbursement of Payment Advance 1,803,473.49 3. Reimbursement of Sales Proceeds Advance 6,725,410.74 4. Servicing Fee: Servicing Fee Due 978,544.41 Servicing Fee Paid 978,544.41 Servicing Fee Shortfall 0.00 Total Trustee, Advances and Servicing Fee Paid 9,507,428.64 5. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Available Interest Distribution Amount 0.00 Class A-1 Notes Monthly Interest Paid 0.00 Chg in Class A-1 Notes Int. Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Available Interest Distribution Amount 461,775.27 Class A-2 Notes Monthly Interest Paid 461,775.27 Chg in Class A-2 Notes Int. Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Interest on Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Available Interest Distribution Amount 1,180,166.67 Class A-3 Notes Monthly Interest Paid 1,180,166.67 Chg in Class A-3 Notes Int. Carryover Shortfall 0.00 Page 6 of 9 Exhibit 99.1 NISSAN AUTO LEASE TRUST 2009-AMonthly Servicer's Reportfor the month ofMarch Class A-4 Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Available Interest Distribution Amount 250,409.25 Class A-4 Notes Monthly Interest Paid 250,409.25 Chg in Class A-4 Notes Int. Carryover Shortfall 0.00 Certificate Monthly Interest Certificate Interest Carryover Shortfall 0.00 Certificate Interest on Interest Carryover Shortfall 0.00 Certificate Monthly Available Interest Distribution Amount 0.00 Certificate Monthly Interest Paid 0.00 Chg in Certificate Int. Carryover Shortfall 0.00 Total Note and Certificate Monthly Interest Total Note and Certificate Monthly Interest Due 1,892,351.19 Total Note and Certificate Monthly Interest Paid 1,892,351.19 Total Note and Certificate Interest Carryover Shortfall 0.00 Chg in Total Note and Certificate Int. Carryover Shortfall 0.00 Total Available for Principal Distribution 53,872,299.77 6.Total Monthly Principal Paid on the Notes Total Monthly Principal Paid on the Class A Notes 44,877,610.69 Total Class A Noteholders' Principal Carryover Shortfall 0.00 Total Class A Noteholders' Principal Distributable Amount 44,877,610.69 Chg in Total Class A Noteholders' Principal Carryover Shortfall 0.00 7. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Chg in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 8,994,689.08 Page 7 of 9 Exhibit 99.1 NISSAN AUTO LEASE TRUST 2009-AMonthly Servicer's Reportfor the month ofMarch IV. RESERVE ACCOUNT Initial Reserve Account Amount 7,052,832.80 Required Reserve Account Amount 21,158,498.40 Beginning Reserve Account Balance 21,158,498.40 Additional Cash Infusion 0.00 Reinvestment Income for the Period 0.00 Reserve Fund Available for Distribution 21,158,498.40 Reserve Fund Draw Amount 0.00 Deposit of Remaining Available Collections 8,994,689.08 Gross Reserve Account Balance 30,153,187.48 Remaining Available Collections Released to Seller 8,994,689.08 Total Ending Reserve Account Balance 21,158,498.40 V. POOL STATISTICS Weighted Average Remaining Maturity 15.00 Monthly Prepayment Speed 93 % Lifetime Prepayment Speed 61 % $ units Recoveries of Defaulted and Casualty Receivables 1,513,946.81 Securitization Value of Defaulted Receivables and Casualty Receivables 1,659,056.60 93 Aggregate Defaulted and Casualty Gain (Loss) (145,109.79 ) Pool Balance at Beginning of Collection Period 1,174,253,291.29 Net Loss Ratio -0.0124 % Cumulative Net Losses for all Periods 0.2075 % 2,927,271.75 Delinquent Receivables: Amount Number 31-60 Days Delinquent 9,992,234.76 544 61-90 Days Delinquent 2,336,705.10 128 91-120+ Days Delinquent 468,326.60 24 Total Delinquent Receivables: 12,797,266.46 696 60+ Days Delinquencies as Percentage of Receivables 0.24 % Aggregate Sales Performance of Auctioned Vehicles $ units Sales Proceeds 10,824,729.00 581 Securitization Value 10,357,377.58 Aggregate Residual Gain (Loss) 467,351.42 Cumulative Sales Performance of Auctioned Vehicles $ units Cumulative Sales Proceeds 23,684,008.07 1,313 Cumulative Securitization Value 23,636,919.75 Cumulative Residual Gain (Loss) 47,088.32 VI. RECONCILIATION OF ADVANCES Beginning Balance of Residual Advance 8,601,271.97 Reimbursement of Outstanding Advance 6,725,410.74 Additional Advances for current period 13,584,250.50 Ending Balance of Residual Advance 15,460,111.73 Beginning Balance of Payment Advance 3,389,504.33 Reimbursement of Outstanding Payment Advance 1,803,473.49 Additional Payment Advances for current period 673,191.60 Ending Balance of Payment Advance 2,259,222.44 Page 8 of 9 Exhibit 99.1 NISSAN AUTO LEASE TRUST 2009-AMonthly Servicer's Reportfor the month ofMarch 1. Has there been any material change in practices with respect to charge- offs, collection and management of delinquent Leases, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Lease terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Leases? No 4. Has there been any new issuance of notes or other securities backed by the SUBI Assets? No 5. Has there been any material additions, removals or substitutions of SUBI Assets, or repurchases of SUBI Assets? No 6. Has there been any material change in the underwriting, origination or acquisition of Leases? No Page 9of 9
